                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                     CRIMINAL NO. 5:19-CR-2
                                                       (Judge Bailey)

DAVID E. BEAZEL,

             Defendant.

              ORDER ADOPTING REPORT AND RECOMMENDATION
                DENYING DEFENDANTS’ MOTION TO SUPPRESS

       Pending before this Court is the Report and Recommendation IDoc. 51] issued by

Magistrate Judge James P. Mazzone on July 8, 2019. This Court, having reviewed

Defendant Beazel’s Motion to Suppress Evidence fDoc. 22], the Report and

Recommendation, defendant Beazel’s Objections to the Report and Recommendation

[Doc. 61], the United States’ Response to Objections [Doc. 64], and the transcript of the

evidentiary hearings before Magistrate Judge Mazzone, does adopt the Report and

Recommendation for the following reasons:

      Mr. Beazel’s Motion to Suppress Evidence emanates from an arrest and subsequent

search occurring on June 4, 2017. On that day, law enforcement officers arrived at his

home located at 1066 Battle Run Road, Triadelphia, West Virginia, seeking to serve a

DMV Notice to Secure for revocation of a license plate. The two officers, West Virginia

State Trooper First Class C.W. Heckler (‘Trooper Heckler’) and Ohio County Sheriffs

Deputy Dean Mofta (“Deputy Moffa”), soon came to realize that the individual to be served

                                            1
no longer resided at that address. Trooper Heckler, however, could see two males inside

the residence, who exited the home and engaged the trooper. The two men were

defendant Beazel and Michael Edward McCardle, Jr. The two officers detected the strong

odor of marijuana coming from the residence. The defendant admitted that both men had

been smoking marijuana in the residence. Mr McCardle told the officers that his girlfriend

might be home, and that she might be asleep.

       Afterward, entered the residence through the basement door while Deputy Motta

remained outside with the defendant and McCardle. Upon entrance, Trooper Heckler

observed a clear plastic bag which he believed to be marijuana. In the same general area,

he observed a firearm in a holster. He then conducted a sweep of the basement. Without

looking in any containers, drawers, closets, etc., he observed a marijuana grow room.

       Trooper Hecklerthen went back outside, detained both of the men, notified dispatch

of the situation, and requested backup. He then returned to the basement to secure it. He

did not pursue the other person or persons inside, and instead waited for backup to arrive.

Once they arrived on scene, law enforcement cleared and secured the residence in

anticipation of obtaining a search warrant. The girlfriend, Amy Beaver, was in a bedroom

on the first floor. The R&R notes that neither defendant nor McCardle were violent or non-

compliant with each other or with the officers. Once a search warrant was obtained,

officers discovered eighty-eight (88) marijuana plants, drug paraphernalia, suspected

methamphetamine, suspected methamphetamine-manufactuhng supplies, and the

firearms which forthe basis of the unlawful possession of a firearm count as charged in the

Indictment.

       The defendant argues that the search of his residence was unconstitutional and

                                             2
therefore, all evidence from the same should be suppressed. It is in fact undisputed that

Trooper Heckler did not have a warrant or consent to enter defendant’s apartment. Exigent

circumstances, however, did exist to justify the warrantless entry. The Fourth Circuit Court

of Appeals in United States v. Moses explained that “where police officers (1) have

probable cause to believe that evidence of illegal activity is present and (2) reasonably

believe that evidence may be destroyed or removed before they could obtain a warrant,”

exigent circumstances exist. 540 F.3d 263, 270 (4th Cir. 2008)(quoting United States v.

Cephas, 254 F.3d 488, 494-95 (4th Cir. 2001)).

        In his Objections, the defendant acknowledges that the R&R found that “exigency

was present at the time of Trooper Heckler’s warrantless entry into defendant’s home

because evidence existed that (1) contraband was in the home, (2) another person was

inside the home, and (3) the contraband could have been easily destroyed.” [Doc. 61 at

5, citing Doc. 51 at 7]. Despite what the defendant wants the standard to be, this finding

is legally sufficient.

        First, there was contraband inside the home as admitted by the defendant and

McCardle; i.e., a marijuana smoking “bowl.” Thus, the first element of exigency—probable

cause—was present. Next, this Court finds the officers reasonably believed that evidence

may have been destroyed before they could obtain a warrant. See United States v.

Grisseff, 925 F.2d 776, 778 (4th Cir. 1991)(”[t]he proper inquiry focuses on what an

objective officer could reasonably believe.”). Here, as indicated in the R&Rthis reasonable

belief was established by the defendant and McCardle’s candid account of having smoked

illegal drugs inside the house and indicating a third person was in the house, who could



                                             3
have easily destroyed what they believed to be marijuana before a warrant could be

obtained.

       This Court is unpersuaded by defendants argument that because Amy Beaver

ultimately was found sleeping in the upstairs apartment that this “mere fact    ...   is legally

insufficient to support a reasonable belief that destruction of contraband in the downstairs

apartment was ‘imminent.” [Doc. 61 at 12]. Just as defendant and Mr. McCardle knew the

officers were outside the house, so too would it have been reasonable to believe the third

person inside the house knew the officers were outside. Thus, it would be perfectly

reasonable to believe that third person remained inside to destroy the evidence.

      This Court finds the cursory search after the arrest to be proper. Upon locating the

firearm and marijuana grow room, the officers obtained a search warrant, which was

properly issued and executed.

      For the reasons stated above and for the reasons more fully stated in the R&R, this

Court ADOPTS the Report and Recommendation of the Magistrate Judge [Ooc. 51].

Accordingly, this Court OVERRULES Defendant Beazel’s Objections [Doc. 61] and

DENIES his Motion to Suppress Evidence [Doc. 22].

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein.

      DATED: August 14, 2019.



                                                 4iNBAILE
                                                 UNITED STATES DISTRICT JUDGE




                                             4
